DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VIII, claims 1-4, 6, 8, 14-17, 21-22, 24 in the reply filed on 01/18/2022 is acknowledged.
Claims 9-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Species election is withdrawn upon further consideration.

Claim Warning
Applicant is advised that should claim 8 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 8 and 14 both depend on claim 1 and add identical limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the adverse effect" in first line.  There is insufficient antecedent basis for this limitation in the claim. It seems like the claim dependency is in error and the claim should depend on claim 18, therefore it should be withdrawn from examination. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuner et al (Behavioural Brain Research, 2015, 281: 69-77, cited from IDS).
Neuner et al disclose delivering anti-TRPC3 antibody into neurons, such antibody decreasing TRPC3 activity (see bridging paragraph between columns on page 73). Further Neuner et al disclose expressing shRNA targeting TRPC3 in hippocampus, which is known to be comprised of neurons, such shRNA decreasing TRPC3 expression (see Figure 5, first column on page 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 14-17, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuner et al, above, and in further view of Tryba et al (The FASEB Journal, 2012, vol.26, issue S1, page 1056.14), GenBank NM_001130698 (GenBank, 2005, pages 1-5).
Teachings of Neuner et al are discussed above. Further Neuner et al teach that inhibition of TRPC3 improves memory in animal models (see Abstract, first column on page 75).
Neuner et al do not teach delivery of agents targeting TRPC3 to humans with Alzheimer’s disease reducing symptoms of the disease, wherein TRPC3 is of SEQ ID NO: 1, encoded by SEQ ID NO: 4.
Tryba et al teach that TRPC3 knockout mice have improved memory and that modulating TRPC3 may provide a new treatment for Alzheimer’s disease (see Abstract).
GenBank NM_001130698 teach amino acid sequence of human TRPC3, same as instant SEQ ID NO: 1 (see page 3) and a sequence encoding the protein, same as instant SEQ ID NO: 4 (see pages 4-5).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to deliver inhibitors of TRPC3 to humans affected by Alzheimer’s disease based on teachings of Neuner et al, Tryba et al and GenBank NM_001130698, arriving at instant invention with a reasonable expectation of success. One of the ordinary skill in the art would be motivated to do so, because Neuner et al teach that delivering anti-TRPC3 antibodies or shRNA targeting TRPC3 to neurons improves memory in animal models, Tryba et al supports the same idea that lack of TRPC3 in TRPC3 knockout mice improves their memory, further suggesting that the same approach can be used in treatment of memory disorders such as Alzheimer’s disease. Further GenBank NM_001130698 provides the necessary sequences for designing human anti-TRPC3 antibodies or shRNAs targeting TRPC3, which can be designed based on teachings of Neuner et al. The outcomes of delivery of TRPC3 modulators to humans affected by Alzheimer’s disease as described in instant claims 4 and 6 are expected to happen in the absence of evidence to the contrary.

Claims 1, 3-4, 6, 8, 14, 15, 17, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montecinos-Oliva et al (NEURAL REGENERATION RESEARCH, 2015, vol.10, issue 4: 552-554), and in further view of GenBank NM_001130698 (GenBank, 2005, pages 1-5).
Montecinos-Oliva et al teach that small molecule tetrahydrohyperforin can be delivered to mouse models of Alzheimer’s disease with an effect of improving disease symptoms (see first column on page 552). The molecule provides that effect through activation of TRPC3 (see Figure 2). The delivery of the molecule was systemic (see second column on page 552).
Montecinos-Oliva et al do not teach delivery of tetrahydrohyperforin to humans with Alzheimer’s disease reducing symptoms of the disease, wherein TRPC3 is of SEQ ID NOs: 1-3, encoded by SEQ ID NOs: 4-6.
Teachings of GenBank NM_001130698 are described above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to deliver tetrahydrohyperforin to humans affected by Alzheimer’s disease based on teachings of Montecinos-Oliva et al and GenBank NM_001130698. One of the ordinary skill in the art would be motivated to do so because Montecinos-Oliva et al show that tetrahydrohyperforin modulates activity of TRPC3 in mouse model of Alzheimer’s disease, alleviating the disease symptoms, therefore providing motivation to deliver tetrahydrohyperforin to humans with Alzheimer’s disease, expecting that the same effect will happen in humans. It is expected that TRPC3 in humans is of SEQ ID NOs: 1-3, encoded by SEQ ID NOs: 4-6, therefore tetrahydrohyperforin will affect those targets. Because delivery of the tetrahydrohyperforin is systemic, it is inherent that tetrahydrohyperforin will affects neurons. The outcomes of delivery of tetrahydrohyperforin to humans affected by Alzheimer’s disease as described in instant claims 4 and 6 are expected to happen in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635